OPIHIOH.
By hia Honor John St. Paul.
This is an appeal hy alleged creditors of the deceased from a judgment denying their right to participate in the distribution of the estate. It is urged that they are "without interest
in the matter, as the funds are specially exempted from liability for debt by Act 88 of 1916;" said funds being the proceeds of life Insurance Polioies payable to the estate of the deceased and collected by the executor.
How it may (or may not) be that the provisions of Act 88 of 1916 apply to the funds which the executor proposes to distribute; but it is manifest that any creditor of the deceased has a right to have the question passed upon. And Binoe that issue was decided by the court below adversely to these appellants, it is equally manifest that a reversal of the judgment would inure to their benefit.
Hence it follows that appellants are not without interest in seeking the reversal of the judgment rendered below. Por an appellant may be said to have no interest in his appeal only when he could not benefit by any change in the judgment from which he apeeala.
She motion to dismiss is not well founded.
Motion Denied.
Hew Orleans la,